IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0490
                              Filed March 2, 2022


ALEVIA GREEN,
     Plaintiff-Appellee,

vs.

NORTH CENTRAL IOWA REGIONAL SOLID WASTE AUTHORITY and
IOWA MUNICIPALITIES WORKERS’ COMPENSATION ASSOCIATION,
     Defendants-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Kurt L. Wilke,

Judge.



      In this review-reopening action, an employer and its insurer appeal the

district court’s reversal of the workers’ compensation commissioner’s grant of

summary judgment in their favor. AFFIRMED AND REMANDED.



      Ryan M. Clark and Brittany N. Salyars of Patterson Law Firm, L.L.P., Des

Moines, for appellants.

      Jerry L. Schnurr III of Schnurr Law Firm, P.C., Fort Dodge, for appellee.



      Heard by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                        2


BOWER, Chief Judge.

      In this review-reopening action, an employer and its insurer appeal the

district court’s reversal of the workers’ compensation commissioner’s grant of

summary judgment in their favor.1 Because we agree the commissioner erred in

granting the employer’s motion for summary judgment, we affirm with directions to

remand to the agency for further proceedings.

I. Background Facts and Proceedings.

      On April 30, 2012, Alevia Green was sorting newspapers at the employer’s

recycling center when a truck unloaded more paper from a dumpster and a

dumpster door fell off and hit Green in the head and neck. She suffered “cervical

strain, head trauma, and right shoulder strain.” The employer paid temporary

disability benefits from April 30 to August 7, 2012. On August 8, she was found to

have reached maximum medical improvement “with symptoms of resolving

cervical strain, closed head trauma, and right shoulder strain.” She continued to

experience migraine headaches.

      Arbitration proceedings. Green sought workers’ compensation benefits for

permanent disability. Further background proceedings were summarized by a

deputy workers’ compensation commissioner:

      At the October 6, 2014 [arbitration] hearing, the parties stipulated
      [Green] sustained a work-related injury resulting in temporary
      disability, though they disputed whether [her] injury caused any
      permanent disability or additional periods of temporary disability.
              In an arbitration decision issued on December 19, 2014, a
      deputy workers’ compensation commissioner determined [Green]
      did not meet her burden of establishing that her work injury caused

1The employer, North Central Iowa Regional Solid Waste Authority, and its
workers’ compensation insurer, Iowa Municipalities Workers’ Compensation
Association, will be referred collectively as the employer.
                                          3


       any permanent impairment or loss of earning capacity. Specifically,
       the deputy commissioner found “[Green] suffered mild (at most) brain
       injury and some relatively minor physical injury, all of which resolved
       without any permanency.”          The deputy commissioner also
       determined [Green] was not entitled to additional temporary benefits
       or medical benefits beyond those already paid by [the employer]. He
       noted the period of temporary benefits sought by [Green] was “long
       after [Green’s] temporary disability was resolved” and that [the
       employer] had “reimbursed [Green] for all reasonable medical
       expenses incurred in the treatment of the injury.” [Green] appealed.
               On April 11, 2016, the commissioner issued an appeal
       decision affirming the arbitration decision in its entirety with some
       additional analysis. The commissioner specifically affirmed the
       deputy commissioner’s finding that [Green] failed to carry her burden
       of proof that her work injury caused permanent disability. The
       commissioner also specifically affirmed the deputy commissioner’s
       finding that [the employer was] not responsible for any additional
       medical care or treatment beyond what had already been paid.
       Based on the fact that neither [Green’s] own independent medical
       examiner nor any of her authorized treating medical providers were
       recommending additional treatment for her work injury, the
       commissioner added that “[the employer is] not responsible for any
       ongoing or future medical care or treatment.” Lastly, because the
       deputy commissioner’s finding that [Green] was not entitled to
       additional temporary benefits was not appealed, it was not
       addressed by the commissioner. [Green] then filed a petition for
       judicial review.
               On May 1, 2017, the district court issued its ruling. The court
       affirmed the commissioner’s decision but for his findings regarding
       [Green]’s claims for reimbursement of past medical expenses. That
       portion of the decision was reversed and remanded.
               In a remand decision dated March 8, 2018, the commissioner
       found [the employer] liable for past medical charges incurred
       [between] . . . April 30, 2012 . . . and . . . May 17, 2012. The
       commissioner determined [the employer was] liable for no other
       charges.

       Petition for review-reopening. On June 4, 2018, Green filed a petition for

review-reopening, asserting she was permanently and totally disabled as a result

of the April 30, 2012 injury. The employer filed a motion for summary judgment,

asserting it was entitled to judgment as a matter of law because Green could not

relitigate the extent of her injuries. Green resisted, alleging “her condition arising
                                         4


out of her injury of April 30, 2012[,] has worsened or her temporary disability has

developed into a permanent impairment and disability.” Green asserted genuine

issues of material fact precluded summary judgment and attached documentation

of medical treatments attributed to her 2012 injury, including an April 28, 2015

notation by Dr. Shahnawaz Karim, which states:

      A [thirty-nine]-year-old female with headaches that started after the
      injury. She does seem to be depressed. At this point, I am not sure
      how much of her disability is because of the associated psychiatric
      problems. I did advise the patient that the recovery is going to take
      time, that depression and migraine headaches are inter-related.
      Weight loss is going to help. I have started the patient on
      [medication]. I have given her written instructions. In future I will try
      to get the records for neuropsychological testing from
      Dr. Andrikopoulos. Followup in [three] months.

      On July 29, 2015, Dr. Karim notes:

      History of present illness: Patient is a [thirty-nine]-year-old female
      with long-standing history of migraine headaches. Patient states that
      headache frequency has not changed. . . . She does not have a job
      currently. She admits to having social anxiety. She has a
      psychiatrist and was getting therapy. . . .         She stated that
      psychotherapy was helpful. She does not have a job but is interested
      in finding one. She still feels sad.

      Green participated in physical therapy from January through March 2017.

She was evaluated for chronic pain by Dr. Bushra Nauman on September 15,

2017. Green reported pain beginning at the base of her skull and shooting up into

her forehead and temples and pain at the top of her right shoulder and in between

her shoulder blades, which had continued since the work injury. Dr. Nauman

performed trigger point injections in October, and Green participated in additional

physical therapy in February and March 2018.

      On October 11, 2018, a deputy commissioner granted the employer

summary judgment, ruling “the issues of [Green’s] entitlement to future medical
                                       5


benefits and temporary and permanent disability were previously ripe for

determination and decided adversely to [her].” The deputy wrote:

             At the outset, before inquiry can be made into whether
      claimant sustained a change in condition, there must first be an
      award of compensation. See Iowa Code § 86.14(2) [(2018)].
      Without an award of compensation, there is nothing to end, diminish,
      or increase. See id. In this case, it was determined that [Green]
      sustained a temporary injury that had resolved by the underlying
      hearing. Because [Green’s] injury resolved, the commissioner found
      [she] sustained no permanent disability and was not entitled to
      temporary disability benefits beyond those already paid. Given that
      [Green’s] condition resolved and there were no recommendations for
      future care, the commissioner also determined [the employer was]
      not responsible for future medical care.          Based on these
      determinations, [Green] was awarded no compensation that could
      be ended, diminished, or increased upon review-reopening.
      Because [Green] failed to satisfy the prerequisite to the inquiry of
      whether she sustained a change in condition, I conclude [she] is
      precluded from bringing a review-reopening claim.

      On intra-agency appeal, the commissioner affirmed the grant of summary

judgment to the employer, agreeing that Green’s “claim for permanency has

already been litigated and decided.”

      Green then sought judicial review.       The district court reversed the

commissioner, concluding “the commissioner’s conclusion that Green’s lack of

award renders it incapable of being increased is illogical. The conclusion that

Green is precluded from bringing a review-reopening claim is erroneous.” The

court explained:

      The commissioner presumes that if no compensable injuries were
      proven at the arbitration hearing, they can never be proven to have
      changed in condition. But the review-reopening presupposes a
      potential “change in condition” (including from temporary to
      permanent). Such a change in condition may still be causally related
      to a work injury. On this matter, the parties have a difference of
      opinion as to the medical evidence produced on the present claim
      (whether a temporary injury has morphed into a permanent one).
      Such a difference of opinion as to a matter so consequential is a
                                         6


       genuine issue of material fact. Because such a fact issue exists, the
       [employer is] not entitled to summary judgment. Green’s review-
       reopening claim is not barred by res judicata. The commissioner’s
       conclusion to the contrary was erroneous.

       The employer now appeals, asserting the district court erred in concluding

Green’s review-reopening petition was not barred by res judicata.

II. Scope and Standards of Review.

       On a petition for judicial review of a commissioner’s decision, the district

court acts in an appellate capacity to correct errors of law. See Mike Brooks, Inc.

v. House, 843 N.W.2d 885, 888-89 (Iowa 2014). When the judicial-review ruling

is appealed, the appellate court applies “the standards of chapter 17A to determine

whether we reach the same conclusions as the district court. If we reach the same

conclusions, we affirm; otherwise we may reverse.” Id. at 889.

       We also review summary judgment rulings for correction of errors of law.

Kunde v. Est. of Bowman, 920 N.W.2d 803, 806 (Iowa 2018).

       “[W]e are not bound by the agency’s interpretation of the law and ‘may

substitute our interpretation for the agency’s.’” Grant v. Iowa Dep’t of Hum. Servs.,

722 N.W.2d 169, 173 (Iowa 2006) (emphasis and citation omitted). Whether res

judicata is applicable is question of law. See id.

III. Discussion.

       We begin with the statutory provisions applicable here.          Iowa Code

section 86.14(2) addresses review-reopening proceedings: “In a proceeding to

reopen an award for payments or agreement for settlement as provided by

section 86.13, inquiry shall be into whether or not the condition of the employee
                                         7


warrants an end to, diminishment of, or increase of compensation so awarded or

agreed upon.” Iowa Code section 85.26(2) states, in part:

              An award for payments or an agreement for settlement
       provided by section 86.13 for benefits under this chapter or
       chapter 85A or 85B, where the amount has not been commuted, may
       be reviewed upon commencement of reopening proceedings by the
       employer or the employee within three years from the date of the last
       payment of weekly benefits made under the award or agreement.

       The employer argues that because the commissioner previously concluded

Green did not experience a permanent disability, she is barred by res judicata from

seeking review-reopening. This premise is not supported by the statute or our

case law. In Beier Glass Co. v. Brundige, our supreme court discussed the history

and procedure of claim review-reopening, including a reference to section

86.14(2), and concluded an “award” of only medical benefits is eligible for a review-

reopening. 329 N.W.2d 280, 282–86 (Iowa 1983).

       In Kohlhaas v. Hog Slat, Inc., the Iowa Supreme Court clarified what was

needed to justify a review-reopening claim, stating:

       The workers’ compensation statutory scheme contemplates that
       future      developments    (post-award      and    post-settlement
       developments), including the worsening of a physical condition or a
       reduction in earning capacity, should be addressed in review
       reopening proceedings. Iowa Code § 86.14(2). The review-
       reopening claimant need not prove, as an element of his claim, that
       the current extent of disability was not contemplated by the
       commissioner (in the arbitration award) or the parties (in their
       agreement for settlement).
                A compensable review-reopening claim filed by an employee
       requires proof by a preponderance of the evidence that the
       claimant’s current condition is “proximately caused by the original
       injury.”

777 N.W.2d 387, 392 (Iowa 2009) (emphasis added) (citation omitted).

              The doctrine of res judicata includes both claim preclusion
       and issue preclusion. . . . Under issue preclusion, once a court has
                                         8


       decided an issue of fact or law necessary to its judgment, the same
       issue cannot be relitigated in later proceedings. . . . Under our four-
       part test, the doctrine applies to prevent relitigation if:
              (1) the issue determined in the prior action is identical
              to the present issue; (2) the issue was raised and
              litigated in the prior action; (3) the issue was material
              and relevant to the disposition in the prior action; and
              (4) the determination made of the issue in the prior
              action was necessary and essential to that resulting
              judgment.

Winnebago Indus., Inc. v. Haverly, 727 N.W.2d 567, 571–72 (Iowa 2006) (citations

omitted).

       The parties do not dispute Green suffered a work-related injury.          The

employer contends res judicata bars Green’s further recovery because the agency

concluded she did not suffer permanent impairment following her 2012 work

related injury. But, Green alleges a change of her condition and that her current

condition constitutes a worsening of her physical condition or that a temporary

disability has developed into a permanent disability condition. Both allegations, if

proved, are ways to warrant a review-reopening. Kohlhaas, 777 N.W.2d at 392.

       Summary judgment is only proper when the movant establishes there is no

genuine issue of material fact and they are entitled to judgment as a matter of law.

Iowa R. Civ. P. 1.981(3); Goodpaster v. Schwan’s Home Serv., Inc., 849 N.W.2d

1, 6 (Iowa 2014).     We review the record in the light most favorable to the

nonmoving party. Goodpaster, 849 N.W.2d at 6. And we are mindful that “[o]ur

policy is to liberally construe workers’ compensation statutes in favor of the

worker.” Beier Glass, 329 N.W.2d at 283.

       “To justify an increase in compensation benefits, ‘[t]he claimant carries the

burden of establishing by a preponderance of the evidence that, subsequent to the
                                          9


date of the award under review, he or she has suffered an impairment or lessening

of earning capacity proximately caused by the original injury.’” Simonson v. Snap-

On Tools Corp., 588 N.W.2d 430, 434 (Iowa 1999) (emphasis and citation omitted).

Green has asserted her change in condition is proximately caused by her work-

related injury and submitted medical records in support of her claim. At this point

in the proceedings and viewing the evidence in the light most favorable to Green,

we agree with the district court that disputed material facts preclude summary

judgment in the employer’s favor.

       While the agency may ultimately determine Green did not prove she was

entitled to benefits, the evidence presented is sufficient to establish a factual issue

concerning her claim, and Green is entitled to present her evidence and have the

agency make a determination based upon that evidence. We thus affirm the ruling

of the district court finding the agency erred in granting the employer’s motion for

summary judgment and dismissing Green’s review-reopening petition, and we

remand the matter back to the agency for further proceedings.

       AFFIRMED AND REMANDED.